DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 5-8, 12-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chelian (2018/0029516) and Balutis et al. (2016/0165795).  Regarding independent claims 1, 12, 17, and 19 and dependent claims 2, 14 and 15, Chelian teaches (Figs. 1, 10, and 12) a method for obtaining information for operating an accumulator, wherein the accumulator is configured to supply drive energy to an electrically powered apparatus (106), the method comprising the steps of: a) obtaining an employment of the electrically powered apparatus (at 502), b) obtaining an energy demand of the apparatus from the obtained employment (at 504), c) obtaining an energy content of the accumulator (at 504), d) comparing the obtained energy demand to the obtained energy content (at 504), and e) obtaining and outputting the information (via 180) to a user of the electrically powered apparatus for operating the accumulator based on the comparison, wherein the information is used to make a decision with respect to use of at least one of: the accumulator, the electrically powered apparatus, and the employment. ([0074], [0079]-[0081], [0085])  Chelian also teaches step e) comprising: obtaining a quantity of energy for charging the accumulator to meet the obtained 
Chelian fails to explicitly teach the electrically powered apparatus being a gardening and/or forestry apparatus.  Balutis teaches a similar electrically powered apparatus to that of Chelian being a lawnmower (Abstract).  Balutis also teaches the employment of the electrically powered apparatus having a surface area of an object to be treated, and information for operating the accumulator including a period of time for charging of the accumulator.  ([0021], [0085])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute Balutis’ electrically powered apparatus (i.e. robot) into Chelian’s invention for the electrically power apparatus, since it involves a simple substitution of one electrically powered apparatus for another to perform the same way.  It also would have been obvious to have information for operating the accumulator including a period of time for charging of the accumulator, since it will give the user more information and a breakdown of the time it takes for the apparatus to complete an employment.
Regarding claim 3, Balutis teaches the method of controlling an electrically powered apparatus comprising: moving a position determination device for determining position coordinates along the object to be treated and determining position coordinates using the position determination device during the movement, and obtaining the surface area of the object to be treated based on the determined position coordinates. ([0021])
Regarding claim 5, Chelian teaches information being output using optics ([0074]).
Regarding claim 6, Chelian teaches measuring an electric property of the accumulator or for charging the accumulator.  ([0080], [0081])

Regarding claims 8 and 13, Chelian teaches the steps of: f) charging the accumulator via a charger ([0082]), and g) outputting of further information, if the energy content of the accumulator is sufficient to satisfy the energy demand ([0074]).
3.	Claims 9-11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chelian (2018/0029516) and Balutis et al. (2016/0165795) as applied to claim 1 above, and further in view of Russell (2017/0357270).  Regarding claims 9-11 and 18, Chelian and Balutis teach the method as described above.  Chelian and Balutis fail to explicitly teach the idea of having plural accumulators and plural apparatuses being interchangeable so that the plural accumulators can supply drive energy to different apparatuses.  Russell teaches a similar method of controlling an electrically powered apparatus to that of Chelian.  Russell teaches plural accumulators configured to supply drive energy to a plurality of different electrically powered apparatuses, and the method comprises the step of: obtaining employments of the different electrically powered apparatus and outputting information for operating the accumulator for the obtained employments.  Russell also teaches the method/idea of a battery exchange station where plural accumulators are stored and charged at various times, and comparing the accumulators and selecting one to be used to supply drive energy to a particular apparatus at a given time. ([0039], [0065], [0079])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a battery exchange .
Regarding claim 16, Russell teaches the accumulator being an exchangeable accumulator. ([0079])
Response to Arguments
4.	Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive.  Regarding the amendments to claims 1, 10, and 12, Balutis (at the last half of [0085]) teaches the electrically powered apparatus comprising an accumulator (battery), and displaying information including a period of time for charging of the accumulator.  Therefore, the combination of Chelian and Balutis (and Russell) still reject these claims.
	Regarding claim 16, Russell (at [0079]) teaches the accumulator being an exchangeable accumulator.
	Regarding the Applicant’s arguments with respect to claims 17-19, Chelian and Balutis both teach robots performing tasks, whose tasks are dependent upon a surface area to be covered to perform said tasks.  The longer the surface area needed to travel over to perform the tasks will change the energy demand of the electrically powered apparatus of both Chelian and Balutis.  Chelian’s surface area would entail the distance the robot needs to travel within a store to perform all of the required tasks, and Balutis’ surface area includes the area to be mowed.  Therefore, the Examiner disagrees with the Applicant’s argument that the “surface area” is vastly different between the two prior art references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

DMP
5-24-2021

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836